
	

113 S1158 IS: National Park Service 100th Anniversary Commemorative Coin Act
U.S. Senate
2013-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1158
		IN THE SENATE OF THE UNITED STATES
		
			June 13, 2013
			Mr. Warner (for himself
			 and Mr. Enzi) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To require the Secretary of the Treasury to mint coins
		  commemorating the 100th anniversary of the establishment of the National Park
		  Service, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 National Park Service 100th
			 Anniversary Commemorative Coin Act.
		2.FindingsCongress finds that—
			(1)in 1916, Congress
			 established the National Park Service as a bureau within the Department of the
			 Interior to administer the great national parks and monuments in the United
			 States as a unified National Park System;
			(2)from 1916 to the
			 present, the National Park System has grown from 37 park units with 6,000,000
			 acres of land in the western United States to more than 395 units with
			 84,000,000 acres of land in nearly every State and territory;
			(3)the
			 responsibilities of the National Park Service have expanded to include—
				(A)managing national
			 historic trails and national scenic trails;
				(B)administering wild
			 and scenic rivers;
				(C)recognizing the
			 most significant historic resources in the United States through the National
			 Register of Historic Places and the National Historic Landmark program;
				(D)providing historic
			 preservation grants; and
				(E)assisting
			 communities in meeting their preservation, conservation, and recreation
			 needs;
				(4)the National Park Service Organic Act of
			 1916 (Public Law 64–408, 39 Stat. 535), which established the National Park
			 Service, remains the preeminent law guiding the management of parks and
			 articulating the core mission of the National Park Service, to conserve
			 the scenery and the natural and historic objects and the wild life therein and
			 to provide for the enjoyment of the same in such manner and by such means as
			 will leave them unimpaired for the enjoyment of future
			 generations;
			(5)the 100th anniversary of the National Park
			 Service in 2016 will be an occasion to celebrate a century of American vision
			 and achievement in identifying and preserving the special places in the United
			 States for the benefit of all, and the culmination of 100 years of
			 accomplishments by the employees, partners, and volunteers of the National Park
			 Service;
			(6)2016 also will mark the beginning of the 2d
			 century of service of the dedicated employees, partners, and volunteers of the
			 National Park Service to the people of the United States as environmental
			 leaders and vigilant stewards of the treasured places and stories of the United
			 States;
			(7)coins commemorating the 100th anniversary
			 of the National Park Service will bring national and international attention to
			 the National Park System and to the legacy Congress left in 1916 when it
			 established a Federal agency to ensure the protection of the most treasured
			 natural and cultural resources in the United States for all time; and
			(8)the proceeds from a surcharge on the sale
			 of commemorative coins will assist the financing of the needs of the parks and
			 programs of the National Park Service, helping to ensure that the great natural
			 and cultural resources of the United States will endure for generations to
			 come.
			3.Coin
			 specifications
			(a)Denominations
				(1)$5 gold
			 coinsThe Secretary of the
			 Treasury (referred to in this Act as the Secretary) shall mint and
			 issue not more than 100,000 $5 coins, which shall—
					(A)weigh 8.359
			 grams;
					(B)have a diameter of
			 0.850 inches; and
					(C)contain 90 percent
			 gold and 10 percent alloy.
					(2)$1 silver
			 coinsThe Secretary shall mint and issue not more than 500,000 $1
			 coins, which shall—
					(A)weigh 26.73
			 grams;
					(B)have a diameter of
			 1.500 inches; and
					(C)contain 90 percent
			 silver and 10 percent copper.
					(3)Half dollar clad
			 coinsThe Secretary shall mint and issue not more than 750,000
			 half dollar clad coins, which shall—
					(A)weigh 11.34
			 grams;
					(B)have a diameter of
			 1.205 inches; and
					(C)be minted to the specifications for half
			 dollar clad coins in section 5112(b) of title 31, United States Code.
					(b)Legal
			 tenderThe coins minted under this Act shall be legal tender, as
			 provided in section 5103 of title 31, United States Code.
			(c)Numismatic
			 itemsFor purposes of sections 5134 and 5136 of title 31, United
			 States Code, all coins minted under this Act shall be considered to be
			 numismatic items.
			4.Design of
			 coins
			(a)Design
			 requirements
				(1)In
			 generalThe design of the
			 coins minted under this Act shall be emblematic of the 100th anniversary of the
			 National Park Service.
				(2)Designation and
			 inscriptionsOn each coin minted under this Act there shall
			 be—
					(A)a designation of
			 the face value of the coin;
					(B)an inscription of
			 the year 2016; and
					(C)inscriptions of
			 the words Liberty, In God We Trust, United
			 States of America, and E Pluribus Unum.
					(b)SelectionThe
			 design for the coins minted under this Act shall be—
				(1)selected by the
			 Secretary after consultation with—
					(A)the National Park
			 Service;
					(B)the National Park
			 Foundation; and
					(C)the Commission of
			 Fine Arts; and
					(2)reviewed by the
			 Citizens Coinage Advisory Committee.
				5.Issuance of
			 coins
			(a)Quality of
			 coinsCoins minted under this
			 Act shall be issued in uncirculated and proof qualities.
			(b)Period for
			 issuanceThe Secretary may issue coins minted under this Act only
			 during the period beginning on January 1, 2016, and ending on December 31,
			 2016.
			6.Sale of
			 coins
			(a)Sale
			 priceThe coins issued under
			 this Act shall be sold by the Secretary at a price equal to the sum of—
				(1)the face value of
			 the coins;
				(2)the surcharge
			 provided in section 7(a) with respect to the coins; and
				(3)the cost of
			 designing and issuing the coins (including labor, materials, dies, use of
			 machinery, overhead expenses, marketing, and shipping).
				(b)Bulk
			 salesThe Secretary shall make bulk sales of the coins issued
			 under this Act at a reasonable discount.
			(c)Prepaid
			 orders
				(1)In
			 generalThe Secretary shall
			 accept prepaid orders for the coins minted under this Act before the issuance
			 of such coins.
				(2)DiscountSale
			 prices with respect to prepaid orders under paragraph (1) shall be at a
			 reasonable discount.
				7.Surcharges
			(a)In
			 generalAll sales of coins
			 minted under this Act shall include—
				(1)a
			 surcharge of $35 per coin for the $5 coin;
				(2)a
			 surcharge of $10 per coin for the $1 coin; and
				(3)a
			 surcharge of $5 per coin for the half dollar coin.
				(b)Distribution
				(1)In
			 generalSubject to section 5134(f) of title 31, United States
			 Code, all surcharges that are received by the Secretary from the sale of coins
			 issued under this Act shall be promptly paid by the Secretary to the National
			 Park Foundation for projects and programs that help preserve and protect
			 resources under the stewardship of the National Park Service and promote public
			 enjoyment and appreciation of those resources.
				(2)Prohibition on
			 land acquisitionSurcharges paid to the National Park Foundation
			 pursuant to paragraph (1) may not be used for land acquisition.
				(c)AuditsThe
			 National Park Foundation shall be subject to the audit requirements of section
			 5134(f)(2) of title 31, United States Code, with regard to the amounts received
			 by the National Park Foundation under subsection (b).
			(d)LimitationsNotwithstanding
			 subsection (a), no surcharge may be included with respect to the issuance under
			 this Act of any coin during a calendar year if, as of the time of such
			 issuance, the issuance of such coin would result in the number of commemorative
			 coin programs issued during such year to exceed the 2 commemorative coin
			 program issuance limitation under section 5112(m)(1) of title 31, United States
			 Code (as in effect on the date of enactment of this Act). The Secretary may
			 issue guidance to carry out this subsection.
			
